UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6919



LARRY G. HARVIN,

                                            Petitioner - Appellant,

          versus


COLIE L. RUSHTON; HENRY MCMASTER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-03-688)


Submitted:   July 9, 2004                 Decided:   August 10, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry G. Harvin, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry G. Harvin seeks to appeal the district court’s

order denying his motion for a certificate of appealability in his

action filed under 28 U.S.C. § 2254 (2000).              The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Harvin has not made the

requisite showing.      We have previously rejected a motion for a

certificate of appealability identical to the one denied by the

district court, see Harvin v. Rushton, No. 04-6303 (4th Cir. June

3, 2004) (unpublished), and that determination is now the law of

the case.     See United States v. Aramony, 166 F.3d 655, 661 (4th

Cir. 1999) (discussing doctrine).         Accordingly, we deny Harvin’s

motion for a certificate of appealability and dismiss this appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal




                                  - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -